DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 92, 94-110 and 112-118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris (US 20060024656) in view of Geistlich (US 20030180263).
	With respect to claims 92 and 110, Morris discloses a frozen allogeneic bone material composition stored in a container (Figure 1:10) for implantation in a human patient.  Morris teaches in paragraphs [0030], [0039]-[0041] and [0076]-[0082] that the composition includes human demineralized cortical bone and human non-demineralized bone (“If desired, the bone can be either partially or substantially demineralized”).  Morris additionally states that the allogeneic bone material composition is frozen and stored in the container (“A quantity of bone, e.g., in the form of irregularly shaped bone pieces or fragments, is then placed upon the surface of the ice and another quantity of process water is poured on top of the bone until the bone is substantially immersed in the water. The assembly is once again subjected to the reduced temperature environment, e.g., for about 40 minutes, until the process water has frozen, thereby forming the workpiece of frozen bone and immobilization liquid”).  Morris additionally states that the composition is intended to participate in bone healing/repair process through osteogenesis, osteoinduction and osteoconduction.  Morris further states in at least paragraph [0076] that the bone composition particles may be formed into a gel product and combined with one or more substances (“demineralized bone particles can optionally be admixed with one or more substances such as…medically/surgically useful substances, surface active agents, binding and bonding agents, and the like”).  Although Morris teaches a preference for bone growth, healing and repair, Morris does 
	Geistlich discloses an allogenic bone material composition comprising a collagen matrix (Figure 2:10) that includes allogenic osteocytes.  The matrix is packed into a bone defect (figure 2:16) to promote cell growth and healing.  Paragraph [0022] expressly states that the matrix is impregnated with osteocytes either prior to or following implantation to aid in regenerating bone tissue.  Paragraph [0023] teacehs that the osteocytes may be obtained from cell sources which include allogenic cells.  At least paragraphs [0146]-0149] give examples in which the matrix material is charged with osteocytes and then combined with cortical bone.
	At the time of the invention, it would have been obvious to ensure that osteocytes allogenic to the human patient are included within the Morris composition.  Geistlich teaches that the inclusion of viable bone-forming osteocyte cells provide for the continuous growth of the bone tissue (“To aid in regenerating bone tissue, the matrix is impregnated with osteocytes, osteoblasts, stromal stem cells (e.g., present in bone marrow ) or osteoblast-forming stem cells, either prior to or following implantation in vivo”).  Accordingly, it would have been obvious to ensure that the osteogenic and osteoconductive techniques mentioned by Morris are carried out to produce bone matrix compositions that include osteocytes.  Although Geistlich recognizes that allogenic cells may carry the potential for immune response and infectious complications, Geistlich still states that allogenic (or autogenic) osteocytes may be utilized.



	With respect to claims 97-100, 104 and 113, Morris and Geistlich disclose the combination as described above.  Morris further states in paragraph [0019] that the bone (demineralized and non-demineralized) is in the form of particles having a size within the range of about 200 µm3 to about 15 cm3.  Those of ordinary skill would have recognized that this would include particles having a diameter or radius within the range of about 0.125-0.85 mm.  Alternatively, mere changes in size or shape that produce a predictable or otherwise negligible result are considered to be prima facie obvious.  See MPEP 2144.04.  Additionally, it is well within the ability of one of ordinary skill to, absent a showing of criticality, optimize a result effective variable (here, bone particle size) through routine experimentation.  See MPEP 2144.05.

	With respect to claims 101, 102, 105, 114 and 115, Morris and Geistlich disclose the combination as described above.  Morris additionally states in at least paragraph [0028] that the bone (demineralized and non-demineralized) can be in the form of differently sized fibers.

	With respect to claim 103, Morris and L Geistlich disclose the combination as described above.  It is well known that calcium is an element found in bone and bone 

	With respect to claims 106, 107 and 116, Morris and Geistlich disclose the combination as described above.  Geistlich further states in at least paragraphs [0021], [0027], [0112] and [0113] that growth factors and differentiation factors are used to guide stem cell development.

	With respect to claims 108, 109, 117 and 118, Morris and Geistlich disclose the combination as described above.  Geistlich additionally states in at least paragraphs [0108] and [0116] that the composition may include a select medium designed to improve cell growth, such as antibiotics, culture medium, serum, amino acid supplements, etc. 

Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Geistlich does not teach a frozen bone composition, but rather states that the bone matrix is impregnated with cells immediately prior to implantation.  However, the primary reference – Morris – already teaches the state of the art regarding a frozen bone material composition comprising human demineralized and non-demineralized cortical bone.  Geistlich is relied upon primarily for teaching the inclusion of osteocytes allogenic to the human patient, and not necessarily the state of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the Examiner has found nothing in Geistlich that discourages or teaches away from freezing a bone material composition that includes osteocytes.  Indeed, Geistlich expressly states in at least paragraphs [0037]-[0046] and [0076] that different freezing and freeze drying techniques may be used to treat the bone composition material.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799